41 A.3d 1285 (2012)
Randall A. CASTELLANI and Joseph J. Corcoran, Petitioners
v.
The SCRANTON TIMES, L.P., t/d/b/a the Scranton Times and the Tribune, and Jennifer Henn, Respondents.
No. 939 MAL 2011
Supreme Court of Pennsylvania.
April 18, 2012.

ORDER
PER CURIAM.
AND NOW, this 18th day of April 2012, the Application for Reconsideration is GRANTED and the question set forth in our Order dated March 30, 2012, is AMENDED as follows:
Whether the trial court erred in finding that Judge Garb's memorandum issued on September 14, 2004 and Judge Feudale's Opinion issued on June 29, 2005 were not admissible?